MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                    FILED
regarded as precedent or cited before any                           Jul 20 2020, 10:14 am

court except for the purpose of establishing                             CLERK
the defense of res judicata, collateral                              Indiana Supreme Court
                                                                        Court of Appeals
                                                                          and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Harold E. Amstutz                                         Curtis T. Hill, Jr.
Lafayette, Indiana                                        Attorney General of Indiana

                                                          Catherine Brizzi
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                          July 20, 2020
of the Parent-Child Relationship                          Court of Appeals Case No.
of A.G. (Child) and S.R.                                  20A-JT-557
(Mother),                                                 Appeal from the Tippecanoe
S.R. (Mother),                                            Superior Court
                                                          The Honorable Faith Graham,
Appellant-Respondent,
                                                          Judge
        v.                                                Trial Court Cause No.
                                                          79D03-1909-JT-128
The Indiana Department of
Child Services,
Appellee-Petitioner



May, Judge.

Court of Appeals of Indiana | Memorandum Decision 20A-JT-557 | July 20, 2020                 Page 1 of 21
[1]   S.R. (“Mother”) appeals the termination of her parental rights to A.G.

      (“Child”). Mother argues the Department of Child Services (“DCS”) did not

      present sufficient evidence to support some of the trial court’s findings. Mother

      also contends the trial court’s findings do not support its conclusions that the

      conditions under which Child was removed from Mother’s care would not be

      remedied and that termination of Mother’s parental rights was in Child’s best

      interests. We affirm.



                                Facts and Procedural History
[2]   Mother is the biological mother of Child, born April 4, 2017. On April 30,

      2018, DCS received a report that C.G., II (“Father”) 1 was “smoking spice in

      [Child’s] presence.” (App. Vol. II at 12.) After an investigation, DCS

      determined the report was untrue, as Child was not with Father at the time

      because Mother, who was homeless, left Child in Paternal Grandmother’s care.

      On May 19, 2018, DCS received a second report involving Child, which alleged

      substance abuse at Paternal Grandmother’s home, where Child was living.

      Police arrested Paternal Grandmother for substance offenses and placed her in

      Community Corrections. Mother took Child to Maternal Step-grandfather’s

      home because Mother was “still unemployed and homeless.” (Id.)




      1
          The parental rights of Father were also terminated. Father does not participate in this appeal.


      Court of Appeals of Indiana | Memorandum Decision 20A-JT-557 | July 20, 2020                          Page 2 of 21
[3]   On June 4, 2018, DCS received a third report regarding Child’s care, this time

      alleging Father was using illegal drugs. An investigation revealed Father had

      been arrested on charges related to substance abuse and evading law

      enforcement. Additionally, DCS discovered that Paternal Grandfather and

      Paternal Step-grandmother lived with Maternal Step-grandmother and Child.

      Paternal Grandfather was involved in another DCS case and had recently tested

      positive for methamphetamine. Child was subsequently tested for the presence

      of illegal substances and tested positive for methamphetamine. At the time,

      Mother was still unemployed, homeless, and unable to care for Child. Mother

      had also been diagnosed with mental illness and was not in treatment or taking

      medication therefor.


[4]   On June 7, 2018, the trial court issued an emergency order placing Child under

      DCS’s wardship. DCS placed Child with a foster family, with whom Child has

      remained throughout these proceedings. DCS filed a petition to adjudicate

      Child as a Child in Need of Services (“CHINS”) on June 7, 2018. The trial

      court held a fact-finding hearing on the petition on August 9, 2018, and Mother

      admitted she was unable to care for Child. 2 On August 17, 2018, the trial court

      adjudicated Child a CHINS. On September 27, 2018, the trial court held a

      dispositional hearing and issued an order requiring Mother to participate in

      certain services including home-based case management, mental health




      2
          Father was incarcerated and did not attend the fact-finding hearing.


      Court of Appeals of Indiana | Memorandum Decision 20A-JT-557 | July 20, 2020   Page 3 of 21
      assessment and recommended treatment, parenting assessment and parenting

      education, visitation with Child, drug screens, and individual therapy.


[5]   Mother was granted supervised visitation with Child and did not progress to

      unsupervised visitation. The visitation supervisor reported Mother was often

      unprepared for visits, which resulted in visits ending early because Mother did

      not bring diapers or food for Child. Mother also was often distracted by her

      phone or by fighting with her boyfriend. The visitation supervisor testified that

      when Mother’s parenting behavior was corrected or redirected, Mother would

      become defensive.


[6]   Throughout the CHINS proceedings, Mother had approximately three different

      jobs and lived in five different locations. Mother applied for social security

      disability benefits based on her mental health diagnosis but did not attend a

      follow up appointment and therefore was automatically denied. Mother has

      not completed the appeal paperwork to obtain social security disability. DCS

      helped Mother and her boyfriend get an apartment, but they were ultimately

      evicted for non-payment of rent. While in the apartment, Mother would allow

      homeless people to use her shower and another person staying at the residence

      had to be transported to the hospital for an alleged overdose.


[7]   Mother attended some home-based case management appointments, which

      focused on budgeting and other home management skills. Mother refused to

      learn to manage her money and would give her boyfriend her paychecks to put




      Court of Appeals of Indiana | Memorandum Decision 20A-JT-557 | July 20, 2020   Page 4 of 21
       into a savings account that she could not access. Mother did not know what

       boyfriend did with her money.


[8]    Based on Mother’s noncompliance with services, DCS filed a petition to

       terminate Mother’s parental rights to Child on September 12, 2019. On

       November 25, 2019, the trial court held an evidentiary hearing on the matter.

       On February 21, 2020, the trial court issued an order terminating Mother’s

       parental rights to Child.



                                  Discussion and Decision
[9]    We review termination of parental rights with great deference. In re K.S., 750

       N.E.2d 832, 836 (Ind. Ct. App. 2001). We will not reweigh evidence or judge

       credibility of witnesses. In re D.D., 804 N.E.2d 258, 265 (Ind. Ct. App. 2004),

       trans. denied. Instead, we consider only the evidence and reasonable inferences

       most favorable to the judgment. Id. In deference to the juvenile court’s unique

       position to assess the evidence, we will set aside a judgment terminating a

       parent’s rights only if it is clearly erroneous. In re L.S., 717 N.E.2d 204, 208

       (Ind. Ct. App. 1999), reh’g denied, trans. denied, cert. denied 534 U.S. 1161 (2002).


[10]   “The traditional right of parents to establish a home and raise their children is

       protected by the Fourteenth Amendment of the United States Constitution.” In

       re M.B., 666 N.E.2d 73, 76 (Ind. Ct. App. 1996), trans. denied. A trial court must

       subordinate the interests of the parents to those of the children when evaluating

       the circumstances surrounding a termination. In re K.S., 750 N.E.2d at 837.


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-557 | July 20, 2020   Page 5 of 21
       The right to raise one’s own children should not be terminated solely because

       there is a better home available for the children, id., but parental rights may be

       terminated when a parent is unable or unwilling to meet parental

       responsibilities. Id. at 836.


[11]   To terminate a parent-child relationship, the State must allege and prove:


               (B) that one (1) of the following is true:


                        (i) There is a reasonable probability that the conditions
                        that resulted in the child’s removal or the reasons for
                        placement outside the home of the parents will not be
                        remedied.


                        (ii) There is a reasonable probability that the continuation
                        of the parent-child relationship poses a threat to the well-
                        being of the child.


                        (iii) The child has, on two (2) separate occasions, been
                        adjudicated a child in need of services;


               (C) that termination is in the best interests of the child; and


               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       Ind. Code § 31-35-2-4(b)(2). The State must provide clear and convincing proof

       of these allegations. In re G.Y., 904 N.E.2d 1257, 1260-61 (Ind. 2009), reh’g

       denied. If the court finds the allegations in the petition are true, it must

       terminate the parent-child relationship. Ind. Code § 31-35-2-8.

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-557 | July 20, 2020    Page 6 of 21
                                       1. Challenged Findings
[12]   When, as here, a judgment contains specific findings of fact and conclusions

       thereon, we apply a two-tiered standard of review. Bester v. Lake Cty. Office of

       Family & Children, 839 N.E.2d 143, 147 (Ind. 2005). We determine whether the

       evidence supports the findings and whether the findings support the judgment.

       Id. “Findings are clearly erroneous only when the record contains no facts to

       support them either directly or by inference.” Quillen v. Quillen, 671 N.E.2d 98,

       102 (Ind. 1996). If the evidence and inferences support the juvenile court’s

       decision, we must affirm. In re L.S., 717 N.E.2d at 208.


[13]   As an initial matter, Mother argues:


               The courts [sic] findings as to the Mother did not accurately
               reflect the totality of evidence presented in the exhibits and
               testimony. Findings #10 through #20 and #22 through #26 are
               inaccurate as they present in detail any and all negative
               information about [Mother], without presenting the positive
               information in the same manner.


       (Br. of Appellant at 15.) However, Mother does not cite the positive evidence

       the trial court allegedly did not consider, and she does not make a specific

       argument as to how these findings are clearly erroneous. “Bald assertions of

       error unsupported by either cogent argument or citation to authority results in

       waiver of any error on review.” Pasha v. State, 524 N.E.2d 310, 314 (Ind. 1988).

       Waiver notwithstanding, Mother does not contest the factual accuracy of the

       findings; instead she challenges the set of facts upon which the trial court based

       its conclusions. On appeal, we cannot reweigh the evidence or judge the

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-557 | July 20, 2020   Page 7 of 21
       credibility of witnesses, In re D.D., 804 N.E.2d at 265, and thus her arguments

       regarding those findings fail.


[14]   Mother also contends “[m]any of the courts [sic] findings (#[27-35]) are

       exclusively regarding the father and should not be considered as to whether the

       Mother’s rights should be terminated.” (Br. of Appellant at 15.) However, she

       does not cite the record or case law regarding why we should not look at all of

       the trial court’s findings to consider whether DCS established the required

       elements to terminate her parental rights, and thus her argument is waived for

       failure to make a cogent argument. See Indiana App. Rule 48(A)(6) (issue must

       be supported by cogent argument, including citations to the record and relevant

       case law); and see Castro v. State Office of Family & Children, 842 N.E.2d 367, 373

       n.2 (Ind. Ct. App. 2006) (failure to present a cogent argument waives the issue

       on appeal), trans. denied. Waiver notwithstanding, we note that the trial court

       did not solely rely on the findings as to Father in making their decision to

       terminate Mother and Father’s parental rights and, as we discuss infra, there

       were sufficient findings to support the trial court’s conclusions regarding the

       termination of Mother’s parental rights absent the findings concerning Father.


[15]   Mother also challenges Finding 21, which states, “Mother was fairly compliant

       with drug screens until August of 2019.” (App. Vol. II at 15.) Mother contends

       “Finding #21 is not a fair description of the drug screen evidence.” (Br. of

       Appellant at 15.) The Family Case Manager (“FCM”) testified that, prior to

       August 2019, Mother “submitted to probably about ninety-five percent of her

       drug screens” but was then “suspended due to non-compliance” in August

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-557 | July 20, 2020   Page 8 of 21
       2019. (Tr. Vol. II at 142-3.) Mother’s argument is an invitation for us to

       reweigh the evidence and judge the credibility of witnesses, which we cannot do

       See In re D.D., 804 N.E.2d at 265 (appellate court cannot reweigh evidence or

       judge credibility of witnesses).


[16]   Therefore, we conclude, based on the FCM’s testimony, the evidence supported

       Finding 21. Mother does not properly challenge any of the trial court’s other

       findings, so they stand as proven. See Madlem v. Arko, 592 N.E.2d 686, 687

       (Ind. 1992) (unchallenged findings accepted as true on appeal).


            2. Reasonable Probability that Conditions Not Remedied
[17]   A trial court must judge a parent’s fitness to care for her child at the time of the

       termination hearing. In re A.B., 924 N.E.2d 666, 670 (Ind. Ct. App. 2010).

       Evidence of a parent’s pattern of unwillingness or lack of commitment to

       address parenting issues and to cooperate with services “demonstrates the

       requisite reasonable probability” that conditions will not change. Lang v. Starke

       Cty. OFC, 861 N.E.2d 366, 372 (Ind. Ct. App. 2007), trans. denied. Mother

       argues DCS did not present sufficient evidence to support the trial court’s

       findings and those findings do not support its conclusion that the conditions

       under which Child was removed from Mother’s care would not be remedied. 3




       3
         Mother also seems to challenge the services offered to her by DCS. She contends DCS did not make
       referrals to certain services and “[i]t is not enough that the DCS just offer standard, boilerplate, one size fits
       all, services. Every case requires the DCS to tailor services so they will help the parent.” (Br. of Appellant at
       19.) However, Mother cannot challenge the services provided by DCS to attack a termination order. See In
       re H.L., 915 N.E.2d 145, 148 n.3 (Ind. Ct. App. 2009) (“a failure to provide services does not serve as a basis

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-557 | July 20, 2020                         Page 9 of 21
[18]   The trial court found Child was removed from Mother’s care because Mother

       was “in an unstable living situation, unemployed, and unable to care for

       [Child].” (App. Vol. II at 12.) Additionally, “Mother had been previously

       diagnosed with bipolar disorder but was not in treatment or taking medication.”

       (Id.) Leading up to the adjudication of Child as a CHINS, Mother left Child in

       the care of various family members because of her housing instability.

       However, these family members consumed illegal drugs, including in Child’s

       presence.


[19]   To support its conclusion that there is a reasonable probability that the

       conditions under which Child was removed from Mother’s care would not be

       remedied, the trial court found:


                10. Mother was referred to home-based case management
                services to assist her with housing, employment, accessing
                resources, and establishing appropriate boundaries. Mother
                failed to make sustainable progress in home-based case
                management. Mother was unsuccessfully discharged from two
                providers and is currently working with a third provider. Mother
                struggled to stay awake during some sessions, stayed in bed
                during some sessions, and missed many sessions. Providers
                found it difficult to schedule appointments and communicate
                with Mother. Mother frequently double-booked appointments
                despite case managers [sic] work with her on this issue. Mother




       on which to directly attack a termination order as contrary to law”); and see In re B.D.J., 728 N.E.2d 195, 201
       (Ind. Ct. App. 2000) (“a parent may not sit idly by without asserting a need or desire for services and then
       successfully argue that he was denied services to assist him with his parenting”).

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-557 | July 20, 2020                      Page 10 of 21
        was not honest with providers about her progress. Mother also
        had anger issues and made threats to one provider.


        11. Mother failed to demonstrate that she could provide [Child]
        with a stable living situation. When the CHINS case started,
        [M]other was living with different friends and relatives, then she
        and her boyfriend rented from a friend. After they were evicted,
        [M]other and her boyfriend lived with her boss for a period of
        time. In October of 2018, Mother and her boyfriend obtained an
        apartment with financial assistance of DCS. Mother had very
        little furniture, only one or two toys, and limited clothing for
        [Child]. Case management assisted Mother with upkeep and
        maintenance of the apartment and helped Mother work with the
        landlord to make sure bills were being paid. After several
        months in the apartment, Mother and her boyfriend moved into
        a bigger apartment and their rent increased from $550 to $750.
        Mother and her boyfriend quickly got behind on rent and case
        management worked with Mother on options. Mother failed to
        follow through with paperwork and was evicted in July of 2019
        for failing to pay rent and disturbing the neighbors. After being
        evicted, Mother declined to stay in a shelter and moved to a
        friend’s house out of town. Mother returned to Lafayette after a
        short time and again stayed with different friends and relatives,
        one of whom recently tested positive for drugs. Mother refused
        to disclose her current housing situation to DCS so that the
        appropriateness for [Child] could be determined. At the
        evidentiary hearing, Mother indicated that she is living with a
        new boyfriend and his relatives. Mother’s new boyfriend has
        children, but they live with his mother and sister.


        12. Mother struggled to maintain the cleanliness of the
        apartment and it often smelled of smoke and cats. Mother also
        allowed inappropriate people to stay in the home, such as
        allowing homeless people to shower. One of the friend’s [sic]
        Mother allowed to stay in the apartment overdosed. Mother and
        her boyfriend also allowed a minor to stay in the home with them

Court of Appeals of Indiana | Memorandum Decision 20A-JT-557 | July 20, 2020   Page 11 of 21
        for several months until police issued a trespass warning against
        the minor.


        13. Mother failed to demonstrate that she could financially
        provide for [Child] through employment or obtaining disability.
        Throughout the CHINS case, Mother struggled to maintain
        employment for more than a few weeks or months. Mother was
        unemployed from April of 2019 until October of 2019. Mother
        does not have a high school diploma, which limits her
        employment opportunities. Mother is currently unemployed.


        14. After Mother completed a psychological evaluation, it was
        recommended that Mother apply for social security disability.
        Mother completed a phone appointment but failed to attend a
        follow up appointment. Mother requested appeal paperwork but
        failed to complete it despite multiple prompts and offers of
        assistance from her case manager.


        15. For most of the CHINS case, [M]other was completely
        dependent on her boyfriend for scheduling, financial decisions,
        emotional regulation, and parenting [Child]. Mother gave all her
        paychecks to her boyfriend, who would put the money into a
        savings account that Mother could not access. Case
        management worked with Mother and her boyfriend to budget
        their money, but Mother and her boyfriend were unable to
        establish where their money was spent. When they received a
        tax refund, Mother and her boyfriend spent all the money and
        did not pay towards rent even though both of them had lost their
        jobs. When the relationship ended in July of 2019, Mother
        struggled and did not believe she could make it on her own.
        Mother wanted her ex-boyfriend to continue to control her
        finances and wanted him to be the payee if she obtained
        disability.




Court of Appeals of Indiana | Memorandum Decision 20A-JT-557 | July 20, 2020   Page 12 of 21
        16. Case management also worked with Mother on her hygiene.
        Despite many prompts, Mother was often observed to have body
        odor and greasy hair. Mother would go weeks without
        showering even though she had access to a shower. Mother also
        failed to wash her clothes. Mother struggled with hygiene issues
        with [Child] as well.


        17. Mother completed a mental health assessment with Child
        and Family Partners in October of 2018. Mother reported
        domestic violence in her relationship with Father and disclosed
        losing two (2) pregnancies to domestic violence incidents.
        Mother also disclosed sexual abuse by her stepfather and a family
        member. The assessment recommended that Mother have a
        medical and psychological evaluation to determine whether a
        disability diagnosis was warranted. Case management was also
        recommended as it was noted that Mother struggled with keeping
        track of appointments, setting a routine, and incorporating
        “unforeseeable events into her responsibilities without causing
        undue stress.” It was also noted that Mother “appeared to have
        minimal [sic] slower cognitive processing” but it did not interfere
        with her ability to participate in the assessment. Mother reported
        that her learning disability did not impact her ability to function
        in daily life.


        18. Mother completed the psychological evaluation in March of
        2019 and the report was completed in April of 2019. Mother
        appeared at the psychological evaluation wearing pajamas,
        smelling unpleasant, and having greasy and unclean hair.
        Mother was diagnosed with Intellectual Disability Mild and
        Adjustment Disorder with Mixed Anxiety and Depressed Mood.
        The testing indicated that Mother “may not understand
        information the way others do, and she may take significantly
        more time than her peers to learn new information.” It was also
        noted that Mother would likely struggle to understand
        information regardless of how it was presented to her. Mother’s
        reading level was determined to be a 5th grade level. It was

Court of Appeals of Indiana | Memorandum Decision 20A-JT-557 | July 20, 2020   Page 13 of 21
        reported that Mother’s “cognitive abilities are very likely
        impeding her ability to function effectively, and independently, in
        her daily life.” Mother has become dependent on others for
        support and this dependency combined with her poor social
        judgement place Mother as a high risk of entering and struggling
        to leave unhealthy relationships. It was recommended that
        Mother be provided with written material at a 5th grade level and
        that it be explained thoroughly. It was recommended that
        Mother be asked to say what she heard in her own words and
        that modeling and repetition be used to teach new skills.
        Therapy and case management were recommended for Mother
        and it was also suggested that she apply for disability.


        19. DCS addressed Mother’s cognitive struggles by having
        home-based case management work with [M]other to understand
        all written materials and written materials presented were a level
        that Mother should have been able to understand. Case
        managers noted that Mother had a short attention span and
        would get restless and fidgety after ten (10) minutes. Further, if
        too much direction was given, Mother would get defensive and
        lash out at case managers. To address this, case management
        was done in little segments to help [M]other process better.


        20. Mother participated in individual therapy with Child and
        Family Partners to address past trauma and relationships,
        scheduling, developing positive supports, and unstable
        employment. Mother participating [sic] fairly consistently from
        December of 2018 to March of 2019. Mother then participated
        in individual therapy with Valley Oaks from May to October of
        2019. Therapy focused on communication skills, healthy
        relationships, and anger management. Mother attended four (4)
        sessions and made minimal progress. Mother was discharged in
        October of 2019 due to missing seven (7) sessions. Mother
        indicated that she did not go to therapy because she did not like
        to talk to people about her feelings.


Court of Appeals of Indiana | Memorandum Decision 20A-JT-557 | July 20, 2020   Page 14 of 21
        21. Mother was fairly compliant with drug screens until August
        of 2019.


        22. Mother participated in parenting education with three
        different providers. Goals included improving bonding and
        attachment, understanding the importance of stability and
        appropriate relationships, and understanding age development
        and milestones. Cases [sic] managers also worked with Mother
        on nutrition, safety, cleanliness, and hygiene. Information was
        demonstrated and modeled by case managers and written
        materials were also provided.


        23. Mother never progressed beyond semi-supervised visits with
        [Child]. Mother missed multiple visits and some visits had to be
        ended early due to lack of food and supplies. When Mother
        attended visits, she was loving and affectionate to [Child].
        Providers noted that Mother failed to supervise [Child], became
        angry and yelled at [Child], had to be reminded to put her phone
        away, and failed to clean [Child] appropriately. Mother tried to
        get [Child] to stay in bed with her during visits and Mother had
        to be reminded to get up and interact with [Child]. Mother
        raised her voice at [Child] causing [Child] to withdraw, then
        Mother would get frustrated. The provider noted that Mother
        would tell [Child] to “sit,” “stay,” and “no” as if she was a dog.
        One visit was ended early after Mother yelled at [Child] and
        could not de-escalate after being warned. Mother then threw her
        phone, which upset [Child].


        24. Mother is currently allowed to visit with [Child] for up to
        seven (7) hours per week but she usually does not utilize the
        entire amount. The visits are approximately 75-80% supervised
        in the community and the provider remains within sight or
        hearing distance of Mother. Mother continues to be unprepared
        with supplies and she is distracted by her phone during visits.
        Despite months of supervised visits and parenting education,
        Mother continues to struggle with basic care of [Child], such as
Court of Appeals of Indiana | Memorandum Decision 20A-JT-557 | July 20, 2020   Page 15 of 21
               providing food and supplies, appropriately feeding [Child], and
               remembering to change her diaper without being prompted. The
               provider recommends reducing Mother’s visits due to Mother
               missing visits and ending visits early. She recommends visit [sic]
               occur only one (1) time per week until Mother can consistently
               visit and provide the necessary supplies.


               25. Mother admitted that she does not have the means to care
               for [Child] and she is not ready to have [Child] in her care.


       (App. Vol. II at 13-16.)


[20]   Mother argues the trial court’s findings do not support its conclusion that the

       reasons for Child’s removal from her care would not be remedied because the

       trial court did not determine Mother was “unfit” and “whether this case had

       reached the ‘last resort stage’ by the time of the trial.” (Br. of Appellant at 16.)

       In support of her argument, Mother cites Matter of D.T., 547 N.E.2d 278 (Ind.

       Ct. App. 1989), reh’g denied, in which a panel of our court agreed with a

       mother’s argument that “factors such as low income or inadequate housing are

       by themselves not sufficient grounds to terminate parental rights.” Id. at 285.

       However, the court also recognized the well-established standard of our review

       that “termination may be based on evidence of recurring events up until the

       time of removal.” Id. Here, the termination of Mother’s parental rights to

       Child was based not only on her lack of stable housing and employment, but

       also her lack of progress in services and inability to parent Child properly

       during visits.




       Court of Appeals of Indiana | Memorandum Decision 20A-JT-557 | July 20, 2020   Page 16 of 21
[21]   Mother also relies on Matter of M.I., 127 N.E.3d 1168 (Ind. 2019), in which our

       Indiana Supreme Court held that a mother’s parental rights could not be

       terminated based on the “singular conclusion” of that “[m]other’s ongoing

       inability to secure suitable housing[.]” Id. at 1171. However, the facts of Matter

       of M.I. are distinguishable from those in this case. In Matter of M.I., our Indiana

       Supreme Court affirmed the trial court’s decision to deny DCS’s petition to

       terminate the mother’s parental rights to her children because, while the mother

       struggled with finding suitable housing, she and her children “shared a ‘strong,

       loving bond[,]’” and the mother “had made progress complying with her

       parent-participation plan.” Id. The Court noted the mother did not have

       personal transportation and “went to counseling and visitations by foot[,]” and

       DCS case managers conceded that the requirements of the parental

       participation plan were “cumbersome, often requiring Mother to be in three or

       four different places in a given week, while also keeping a job, attending

       visitations, and looking for housing.” Id.


[22]   Here, Mother’s parental rights were not terminated based solely on her inability

       to secure housing. 4 The trial court found she was also unable to secure

       employment, did not participate in services, had ongoing hygiene issues, and

       did not interact well with Child. Mother never progressed past supervised visits




       4
         Mother also argues her parental rights cannot be terminated based “solely” on Mother’s mental health
       struggles. (Br. of Appellant at 18.) However, as we have noted, the trial court made a number of findings
       regarding a number of different issues, including Mother’s unwillingness to address her mental health issues,
       when considering whether to terminate Mother’s parental rights to Child.

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-557 | July 20, 2020                    Page 17 of 21
       with Child and refused to address her own mental health issues. Based thereon,

       we conclude the trial court’s findings support its conclusion that the conditions

       under which Child was removed from Mother’s care would not be remedied. 5


                                        3. Child’s Best Interests
[23]   In determining what is in Child’s best interests, a trial court is required to look

       beyond the factors identified by DCS and consider the totality of the evidence.

       In re A.K., 924 N.E.2d 212, 223 (Ind. Ct. App. 2010), trans. dismissed. A parent’s

       historical inability to provide a suitable environment, along with the parent’s

       current inability to do so, supports finding termination of parental rights is in

       the best interests of a child. In re A.L.H., 774 N.E.2d 896, 990 (Ind. Ct. App.

       2002). The recommendations of a DCS case manager and court-appointed

       advocate to terminate parental rights, in addition to evidence that conditions

       resulting in removal will not be remedied, are sufficient to show that

       termination is in a child’s best interests. In re J.S., 906 N.E.2d 226, 236 (Ind.

       Ct. App. 2009).


[24]   To support its conclusion that termination of Mother’s parental rights was in

       Child’s best interests, the trial court found:




       5
         Mother also alleges the trial court’s findings do not support its conclusion that the continuation of the
       parent-child relationship posed a threat to Child’s well-being. Because we hold the trial court’s findings
       supported its conclusion that the conditions under which Child was removed from Mother’s care would not
       be remedied, we need not consider Mother’s argument regarding whether the continuation of the parent-child
       relationship poses a risk to Child’s well-being. See In re L.S., 717 N.E.2d 204, 209 (Ind. Ct. App. 1999)
       (because Indiana Code section 31-35-2-4(b)(2)(B) is written in the disjunctive, the court needs find only one
       requirement to terminate parental rights), reh’g denied, trans. denied, cert. denied 534 U.S. 1161 (2002).

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-557 | July 20, 2020                   Page 18 of 21
               36. [Child] has been placed with the same foster family since
               removal in June of 2018 and she knows this as her home. [Child]
               is thriving in the foster home and is meeting or exceeding
               developmental goals. She has an established routine and her
               needs are met. She is bonded to her foster family. The plan is for
               her to be adopted by the foster family.


               37. [Court Appointed Special Advocate, hereinafter “CASA”]
               Lindy Schubring supports termination of parental rights [as] in
               [Child’s] best interests and believes that adoption by foster
               parents would give [Child] a safe and stable home. CASA
               reports that [Child] is bonded to Mother but is less carefree and
               energetic around her. CASA notes that neither parent has been
               able to demonstrate a consistent ability to provide for [Child].


       (App. Vol. II at 17.) Mother argues “that she hasn’t been provided every

       reasonable opportunity and that the case had not reached the ‘last resort stage’

       as required. Until it had it can’t be said that an outcome of termination was in

       the child’s best interests.” (Br. of Appellant at 28.)


[25]   Child has been removed from Mother’s care for over two years. When Child

       was removed from Mother’s care, Mother did not have stable housing or

       employment and struggled with a diagnosed but untreated mental illness. Over

       the last two years, Mother has not participated in services designed to assist her

       with obtaining and maintaining suitable housing and employment, as well as

       appropriate treatment for her mental illness. Mother’s lack of progress has kept

       her from advancing to unsupervised visits with Child.


[26]   In addition, the CASA assigned to the case recommended termination because

       neither parent “has been able to demonstrate a consistent ability to provide for

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-557 | July 20, 2020   Page 19 of 21
       [Child].” (App. Vol. II at 17.) We cannot leave Child in permanency limbo

       while Mother is given additional time to complete services in which she has

       been reticent to participate. See In re Campbell, 534 N.E.2d 273, 275 (Ind. Ct.

       App. 1989) (appellate court “unwilling to put [child] on shelf until [parents] are

       capable of caring for her appropriately”); see also Baker v. Marion Cty. OFC, 810

       N.E.2d 1035, 1040 n.4 (Ind. 2004) (limitations on trial court’s ability to approve

       long-term foster care are designed to ensure a child does not “languish,

       forgotten, in custodial limbo for long periods of time without permanency”)

       (quoting In re Priser, No. 19861, 2004 WL 541124 at *6 (Ohio Ct. App. March

       19, 2004)). Based thereon, we conclude the trial court’s findings supported its

       conclusion that the termination of Mother’s parental rights was in Child’s best

       interests.



                                                Conclusion
[27]   Mother has waived any challenge to the trial court’s findings for failure to make

       a cogent argument. Waiver notwithstanding, regarding Finding 21, we

       conclude DCS provided sufficient evidence to support the trial court’s finding

       that Mother was “fairly compliant” with her drug screens until August 2019,

       and then noncompliant thereafter. (App. Vol. II at 15.) Additionally, the trial

       court’s unchallenged findings support its conclusions that the conditions under

       which Child was removed from Mother’s care would not be remedied and that

       the termination of Mother’s parental rights to Child were in Child’s best




       Court of Appeals of Indiana | Memorandum Decision 20A-JT-557 | July 20, 2020   Page 20 of 21
       interests. Accordingly, we affirm the termination of Mother’s parental rights to

       Child.


[28]   Affirmed.


       Robb, J., and Vaidik, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-JT-557 | July 20, 2020   Page 21 of 21